Citation Nr: 9910043	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  95-35 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
psoriasis. 

2.  Entitlement to an increased (compensable) evaluation for 
a fracture of the right second toe.

3.  Entitlement to service connection for chronic bronchitis.

4.  Entitlement to service connection for residuals of 
exposure to hydraulic fluid (Fryquel).

5.  Entitlement to service connection for deformity of the 
dorsal spine with scoliosis (claimed as back pain).

6.  Entitlement to service connection for allergic rhinitis.

7.  Entitlement to service connection for residuals of an 
injury to right index finger.

8.  Entitlement to service connection for venereal warts.

9.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from January 1989 to July 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 rating decision by the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
essential hypertension and assigned a 10 percent disability 
evaluation; psoriasis and assigned a noncompensable 
evaluation; a fracture of the right second toe and assigned a 
noncompensable evaluation; and denied service connection for 
chronic bronchitis; residuals of exposure to Fryquel; back 
pain; allergic rhinitis; a right index finger injury; and 
venereal warts.

In his September 1995 substantive appeal, the veteran 
requested that his claims folder be transferred to Nashville, 
Tennessee.  Thereafter, as a result of the veteran's 
relocation, his claims file was transferred to Montgomery, 
Alabama in June 1996.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his skin and residuals of a 
fractured right second toe disorders to the VA Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  That regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).

The issues pertaining to the veteran's bronchitis, back 
disability, allergic rhinitis, and hypertension are the 
subject of the attached REMAND.



FINDINGS OF FACT

1.  Service connection is currently in effect for psoriasis 
and a noncompensable evaluation is currently in effect for 
that disability.

2.  The veteran's psoriasis has been shown to involve his 
elbows, knees, and legs and has been manifested by itching, 
exfoliation, bleeding, and exudation. 

3.  Service connection is currently in effect for a fracture 
of the right second toe.  A noncompensable evaluation is 
currently in effect for that disability.

4.  A fracture of the right second toe has been shown to be 
essentially asymptomatic.    

5.  Competent evidence of a current diagnosis of residuals of 
exposure to Fryquel is not of record.

6.  Competent evidence of a current diagnosis residuals of an 
injury to the right index finger is not of record.

7.  Competent evidence relating a diagnosis of venereal warts 
to service is not of record.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for psoriasis 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.20, 4.118 and Diagnostic Code 7816 (1998).

2.  The criteria for an increased (compensable) evaluation 
for a fracture of the right second toe have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.7, 4.71a and Diagnostic Code 5283 (1998).
    
3.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for residuals of exposure 
to Fryquel.  38 U.S.C.A. § 5107 (West 1991).

4.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for residuals of an injury 
of the right index finger.  38 U.S.C.A. § 5107 (West 1991).
 
5.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for venereal warts.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim, the veteran has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

				I.  Increased disability evaluations

Where the claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of an evaluation for the disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher evaluation and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995).  Thus, the 
Board finds that veteran's claims for increased evaluation 
are well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  He has not alleged that any records of 
probative value that may be obtained, and which have not 
already been requested by the VA or associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a)(West 1991), has been satisfied.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

					A. Psoriasis

The veteran's service medical records indicate that he was 
treated for skin complaints on multiple occasions with 
diagnoses of psoriasis.  The report of the September 1994 VA 
examination for compensation purposes conveys that the 
veteran complained of psoriasis of the skin of his elbows, 
knees, shins, and back that began in service and for which he 
has been treated with various steroid creams.  The examiner 
noted that the psoriasis has subsided somewhat but still 
bothers him. On examination, silver scaling plaques over both 
elbows, knee, shins and on the glans penis were noted.  The 
veteran diagnosis was psoriasis.  In February 1995, the St. 
Petersburg, Florida RO established service connection for 
psoriasis and assigned a noncompensable evaluation for that 
disability.

Under the Schedule For Rating Disabilities, a 10 percent 
evaluation is warranted for psoriasis with exfoliation, 
exudation, or itching and involvement of an exposed surface 
or an extensive area.  A 30 percent evaluation requires 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation requires ulceration, 
extensive exfoliation, crusting, and systemic or nervous 
manifestations, or exceptionally repugnant disfigurement.  38 
C.F.R. § 4.118, Diagnostic Code 7816 (1998).  
 
A September 1995 VA treatment record shows that the veteran 
complained of itching on his legs, knees and elbows with some 
bleeding due to scratching.  On evaluation, there were dry 
scaling areas over the exterior surfaces of the elbows, and 
knees with small patches on the right shin.  The diagnostic 
impression was psoriasis.  

A May 1996 VA dermatology treatment note reveals that the 
veteran was seen with psoriasis on his knees, elbows, 
anterior right leg, and shaft of penis.  On evaluation, 
hyperkeratotic areas on the elbows and knees bilaterally, 
moist erythematosus areas with scales.  The assessment was 
exacerbation of psoriasis.  A September 1996 VA dermatology 
evaluation shows red, minimally scaly plaques on both knee 
and elbows.  The diagnosis was psoriasis.  

The veteran's service-connected skin disability has been 
shown to affect his elbows, knees, legs and penis and to be 
manifested by scaling and involves and extensive area.  There 
is no objective evidence of constant exudation or itching, 
extensive lesions, or marked disfigurement which would 
warrant a 30 percent evaluation.  Upon application of the 
provisions of 38 C.F.R. § 4.7 (1998), the Board finds that 
the veteran's service-connected skin disability picture most 
closely approximates the criteria for a 10 percent evaluation 
under Diagnostic Code 7816.  Therefore, the Board concludes 
that a 10 percent evaluation is now warranted for psoriasis.  
38 C.F.R. §§ 4.7, 4.20, 4.118 and Diagnostic Code 7816 
(1998).

					B.  Fracture of the right second toe

Service medical records reveal that the veteran injured his 
right second toe when he dropped a 5-gallon can of paint on 
his foot.  On evaluation edema and ecchymosis of the second 
toe of the right foot were noted as well as a slight 
deformity.  The diagnosis was broken right second toe.  At 
his June 1994 separation examination, evaluation of the 
musculoskeletal system was normal.  In February 1995, the RO 
established service connection for a fracture of the right 
second toe and assigned a noncompensable evaluation.

Under the Schedule For Rating Disabilities, a 10 percent 
evaluation requires moderate malunion of or nonunion of the 
tarsal or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic 
Code 5283 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1998), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown,  8 Vet. App. 
202 (1995).    

In his March 1995 notice of disagreement, the veteran 
contends that he is entitled to a higher evaluation for his 
fracture of the right second toe.  VA outpatient medical 
records from September 1995 to September 1996 show no 
complaints, diagnoses, or treatment regarding the veteran's 
fracture of the right second toe.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  The 
VA has accepted the fact that the veteran suffered a fracture 
of the right second toe and is service-connected for such.  
However, the September 1994 VA examination and recent VA 
medical records do not contain diagnoses of a fracture of the 
right second toe or residuals of a fracture of the right 
second toe.

As noted above, the veteran contends that his right second 
toe disability warrants a compensable evaluation.  The 
veteran is competent to report that on which he has personal 
knowledge, that is what comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the 
veteran has presented no reasonable evidence or argument for 
granting an increased evaluation.  He has identified no 
disability associated with the disorder.  The recent VA 
examination disclosed that all joints, other than the spine 
were normal.  The finding of normal establishes the absence 
of pain, limitation of motion, more motion than normal, 
excess fatigability, weakness and all other functional 
impairments.  The physicians' expertise puts them in a better 
position to determine the extent of impairment.  In this 
case, the evidence of record does not show any functional 
impairment due to fracture of the right second toe.  In view 
of the foregoing, the Board finds that the preponderance of 
the evidence is against the veteran's claim for increased 
(compensable) evaluation for a fracture of the right second 
toe.  The preponderance of the evidence is against the claim 
and there is no doubt to be resolved. 

				II.  Service connection
			
A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1996); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  
The requirement for a nexus between service and the current 
disability can also be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a disability requires more than an allegation 
that the disability had its onset in service.  It requires 
evidence relevant to the requirements for service connection 
cited above and of sufficient weight to make the claim 
plausible and capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 1 Vet. 
App. at 81.  An injury during service may be verified by 
medical or lay witness statements; however, the presence of a 
current disability requires a medical diagnosis; and where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, the 
RO satisfied this duty by issuing statement of the case.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998). 

					A.  Residuals of exposure to 
hydraulic fluid

Service medical records show that the veteran was seen in 
September 1993 following exposure to "Fryquel."  The 
veteran reported that he inhaled some it and had some on his 
lips.  The veteran reported feeling of numbness for about 15 
minutes, but felt okay at the time of the examination.  On 
evaluation, findings were unremarkable.  The assessment was 
follow-up care per Fryquel spill.

At a September 1994 VA examination, the veteran reported a 
history of exposure to a hydraulic liquid known as Fryquel, 
and caused headache, cough, and chest tightness as well as 
difficulty with handwriting.  The examiner noted that the 
veteran's current complaints related his skin problem and 
bronchitis.  On evaluation, his nervous system was normal.  

There is no competent evidence of residuals of exposure to 
hydraulic fluid, including Fryquel at the current time or 
since the veteran's discharge from service.  In the absence 
of current disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, the Board concludes that the veteran's claim for 
service connection for residuals of exposure to hydraulic 
fluid, including Fryquel is not well grounded.  Accordingly, 
this claim is denied.  38 U.S.C.A. § 5107 (West 1991).

					B.  Injury to right index finger

Service medical records indicate that the veteran was seen in 
November 1990 for crushing trauma to the right index finger.  
On evaluation, it was painful to the touch, there was minimal 
edema and ecchymosis, and mild avulsions on both sides near 
the nail bed.  The x-rays showed no obvious fracture.  The 
diagnosis was contusion/abrasion.  Since discharge, the 
veteran has not complained of any residuals or difficulties 
with his right index finger.  In fact, when examined in 
September 1994, all the joints, other than the spine, were 
noted to be normal.  The VA examination was also consistent 
with the June 1994 service examination which described normal 
upper extremities.

There is no competent evidence of residuals of an injury to 
the right index finger at the current time or since the 
veteran's discharge from service.  As noted above, in the 
absence of current disability, there can be no valid claim.  
Brammer, 3 Vet. App. at 225.  Therefore, the Board concludes 
that the veteran's claim for service connection for residuals 
of an injury to the right index finger is not well grounded.  
Accordingly, this claim is denied.  38 U.S.C.A. § 5107 (West 
1991).

					C.  Venereal warts

The service medical records contain several reports of a 
recurrent episodes of rough raised skin on dorsum of penis 
and glans penis that resolves spontaneously with similar 
occurrences on knees, elbows and chest.  On evaluation, 
slightly raised rough dry patches were noted.  The diagnosis 
was psoriasis.

At the September 1994 VA examination, an evaluation of the 
skin, there were silver scaling plaques on penis along with 
some very tiny warts.  The diagnoses included small venereal 
warts. 

A May 1996 VA dermatology examination report indicates that 
the veteran was seen with psoriasis on the shaft of the 
penis.  The assessment was exacerbation of psoriasis.

Although the veteran was treated for psoriasis during service 
and has continued to receive treatment for psoriasis since 
his discharge, there is no competent evidence of venereal 
warts during service.  Our review reflects that the veteran 
did not specifically address this disorder at the time he 
filed his August 1994 application for service connection and 
he has not provide any key reasons for linking the findings 
to service.  Caluza, 7 Vet. App. at 507; see also Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. Brown, 8 
Vet. App. 384 (1995).  While a VA examiner diagnosed venereal 
warts, the examiner did not state that these were related to 
the veteran's skin disorder in service.  Therefore, the Board 
concludes that the veteran's claim for service connection for 
venereal warts is not well grounded.  Accordingly, this claim 
is denied.  38 U.S.C.A. § 5107 (West 1991).


ORDER

A 10 percent evaluation for psoriasis is granted and is 
subject to the laws and regulations governing the award of 
monetary benefits.  An increased (compensable) evaluation for 
a fracture of the right second toe is denied.  Service 
connection for residuals of exposure to hydraulic fluid, 
including Fryquel, is denied.  Service connection for 
residuals of an injury of the right index finger is denied.  
Service connection for venereal warts is denied.


REMAND

The veteran has contended that his hypertension is much worse 
than currently evaluated.  Additionally, the veteran, in his 
September 1995 substantive appeal, contended that his 1994 VA 
examination was inadequate.  The Board notes that the veteran 
failed to report to examinations scheduled in September 1997; 
however, the veteran's representative indicated that the 
veteran stated that all the missed appointments were not his 
fault. 

At the September 1994 VA examination, the veteran reported a 
history of bronchitis at least 2 times per year in the last 6 
years.  The examiner diagnosed a history of acute episodes of 
bronchitis.  However, during service the veteran was 
diagnosed with chronic bronchitis.  Moreover, it does not 
appear that the examiner had the opportunity to review the 
veteran's claims folder.  
 
Finally, the Board notes that the entire section of the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, dealing 
with the cardiovascular system has been changed, effective 
January 12, 1998.  The RO should, accordingly, review the 
veteran's claim for an increased rating for hypertension 
under both the old and new criteria.

Therefore, the case is REMANDED to the RO for the following 
development:
			
1.  The RO should schedule the veteran 
for a VA examination for compensation 
purposes which includes respiratory and 
cardiovascular evaluations in order to 
determine the current nature and severity 
of his bronchitis and hypertension.  All 
indicated tests and studies should be 
accomplished and the findings should be 
reported in detail.  The claims folder 
should be made available to the examiner 
prior to the examination.  The 
examination report should reflect that 
such a review was conducted. 

2.  The General Counsel, in representing 
VA before the Court, has noted that the 
RO has duties.  Pursuant to 38 C.F.R. 
§ 3.655 (1998), when the claimant 
without good cause fails to report for 
examination, his claim for increased 
compensation will be denied.  However, 
the Secretary must show a lack of good 
cause for failing to report.  Further, 
the VA has a duty to fully inform the 
veteran of the consequences of the 
failure to undergo the scheduled 
examination.  Reference was made the 
M21-1, Part IV, paragraph 28.09(b) (3).  
The RO must comply with all notification 
requirements regarding the duty to 
report and the failure to report for 
examination.

3.  The RO should provide support for 
its determination that this veteran's 
deformity, including scoliosis, of the 
dorsal spine and allergic rhinitis are 
congenital or developmental.  A medical 
opinion or medical text that establishes 
that all such deformities and allergic 
rhinitis are congenital or developmental 
or that this veteran's disorders are the 
congenital type may provide this 
support.

4.  Upon satisfactory completion of the 
above actions, the RO should review the 
veteran's claim, and determine whether 
an increased rating for hypertension can 
now be granted.  In its review, the RO 
should consider his claim under each 
criteria; that is, under the criteria 
that were in effect prior to January 12, 
1998, and under those that became 
effective as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  
If the decision remains adverse to the 
veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which 
to respond thereto.

5.  The veteran is placed on notice that 
he has a duty to submit evidence of a 
well-grounded claim for service 
connection for a back disability.  Such 
documentation should consist of competent 
evidence linking the veteran's back 
disability to active service.  The Board 
reserves the right to deny the instant 
claim as not well grounded if the 
veteran's evidence does not meet the 
threshold evidentiary requirement.  

  
After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  The 
case should be returned after compliance with appellate 
procedures.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

